Missouri Court of Appeals
                            Southern District



NOVEMBER 25, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD34111

     Re:   BRISTOL PARK, L.L.C.,
           Plaintiff-Respondent,
           vs.
           LEONARD BIERI, III,
           Defendant-Appellant,
           ELITE HOMES, L.L.C.,
           AMERICAN LEBANESE SYRIAN
           ASSOCIATED CHARITIES, INC.,
           LEE ANN TRAN, KYLE P. SMITH and
           SHEILA M. SMITH, husband and wife,
           ADAM COWHERD and ELIZABETH
           COWHERD, husband and wife,
           JOHN R. BODENHAMER and LISA
           BODENHAMER, husband and wife,
           EDWARD MARTINOV,
           DENNIS W. OWENS and BRENDA L.
           OWENS, husband and wife,
           Defendants-Respondents.